                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              CENTRAL DIVISION

PAMELA BELMONT,                               )
                                              )
               Plaintiff,                     )
                                              )     Case No. 2:18-cv-04102-BCW
v.                                            )
                                              )
MEDICREDIT, INC.                              )
                                              )
               Defendant.                     )

      MEDICREDIT INC.’S RENEWED MOTION FOR SUMMARY JUDGMENT

       Medicredit, Inc. (“Medicredit”), by and through counsel, moves for summary judgment

pursuant to Fed. R. Civ. P. 56. In support thereof, Medicredit states as follows:

       1.      Pamela Belmont (“Plaintiff “) sued Medicredit for alleged violations of the Fair

Debt Collection Practices Act (“FDCPA,” 15 U.S.C. § 1692, et seq.).

       2.      Plaintiff alleges Medicredit violated the FDCPA during two phone calls placed by

Plaintiff to Medicredit on April 6, 2018.

       3.      Plaintiff cannot demonstrate a genuine issue of material fact about those calls,

which are the only material evidence in the case.

       4.      The undisputed material facts show Medicredit is entitled to judgment as a matter

of law, warranting summary judgment in Medicredit’s favor.

       5.      The bases for this Motion are more fully set forth in Medicredit’s accompanying

brief, which is incorporated by this reference.

       WHEREFORE, Medicredit, Inc. respectfully requests that the Court grant Medicredit

summary judgment in its favor and against Pamela Belmont, for a finding that this case was




         Case 2:18-cv-04102-BCW Document 42 Filed 04/01/19 Page 1 of 2
presented in bad faith or for the purpose of harassment, to award its costs and fees in this case,

and that the Court enter such other or additional relief as the Court deems just and appropriate.

                                                 Respectfully submitted,

                                                 SPENCER FANE LLP

DATED: April 1, 2019                             /s/ John D. Ryan
                                                 John D. Ryan, MO #51944
                                                 1650 N. Kingshighway, Suite 204
                                                 Cape Girardeau, MO 63701
                                                 Telephone (573) 334-5449
                                                 jryan@spencerfane.com

                                                 Olawale O. Akinmoladun, MO #63442
                                                 1000 Walnut Street, Suite 1400
                                                 Kansas City, MO 64106-2140
                                                 Phone:    (816) 474-8100
                                                 Fax:      (816) 474-3216
                                                 wakinmoladun@spencerfane.com
                                                 Attorneys for Medicredit


                                CERTIFICATE OF SERVICE

        I hereby certify that, on this 1st day of April, 2019, I electronically filed the foregoing
through the Court’s CM/ECF system which will send notification to the following counsel of
record:

       Joel S. Halvorsen
       Gregory M. Klote
       HALVORSEN KLOTE
       680 Craig Road, Suite 104
       St. Louis, MO 63141
       ATTORNEYS FOR PLAINTIFF

                                                 /s/ John D. Ryan
                                                 Attorney for Medicredit, Inc.




                                                 2

                                                                                          SL 2942581.2
         Case 2:18-cv-04102-BCW Document 42 Filed 04/01/19 Page 2 of 2
